USCA11 Case: 20-13810     Date Filed: 07/12/2021   Page: 1 of 6



                                                            [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 20-13810
                           Non-Argument Calendar
                         ________________________

                    D.C. Docket No. 1:20-cv-23696-KMM


MARIAH CAREY ANDERSON,
ALEX ANDERSON,

                                                            Plaintiffs-Appellants,

                                    versus

DESIREE PEREZ, individually and in her official capacity as manager,

                                                            Defendant-Appellee.

                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        ________________________

                                (July 12, 2021)

Before MARTIN, BRANCH, and LUCK, Circuit Judges.

PER CURIAM:
          USCA11 Case: 20-13810      Date Filed: 07/12/2021   Page: 2 of 6



      Alex Anderson appeals the district court’s dismissal of his civil rights

complaint as frivolous under 28 U.S.C. section 1915(e)(2) and the denial of leave to

amend. We affirm.

        FACTUAL BACKGROUND AND PROCEDURAL HISTORY

      Alex Anderson sued Desiree Perez both “individually and in her official

capacity as manager” on behalf of himself and his “wife,” Mariah Carey. Anderson

also named as defendants Michael Goldfine, Carey’s accountant, and a third,

unidentified person that Anderson swore was Carey’s attorney.

      Anderson alleged that he proposed to Carey—and she accepted—on national

television in 2005. From 2001 and until 2020, Anderson alleged that he lived with

Carey and that they signed two fifteen-year nuptial agreements, one for 2001 until

2015 worth thirty million dollars and a second for the time period from 2016 until

2030 which was worth one hundred million dollars. But the agreements weren’t

valid, Anderson alleged, because they didn’t “conform too [sic] New York State

legal requirements” and were not “signed and/or notarized by both parties.”

      Anderson alleged that he “worked as a paralegal and private investigator for

his spouse . . . without commission” at various points between 2007 and 2019.

According to Anderson, he assisted Carey with “court filings” in civil cases in New

York state and federal court, including Carey’s litigation against Universal Music

Group. For this work—and as Carey’s “husband”—Anderson claimed he was owed


                                         2
          USCA11 Case: 20-13810        Date Filed: 07/12/2021    Page: 3 of 6



over three hundred thousand dollars from her management team under both 42

U.S.C. section 1983 and Title VII of the Civil Rights Act.

      Anderson moved for in forma pauperis status and the district court screened

the complaint under section 1915(e). The district court dismissed Anderson’s

complaint because it was “largely incoherent” and his claim was “precisely the type

of delusional claim that [section] 1915 screening seeks to avoid.” The district court

dismissed the lawsuit with prejudice because giving leave to amend would be futile.

                             STANDARD OF REVIEW

      We review a district court’s dismissal of a complaint as frivolous under 28

U.S.C. section 1915(e)(2)(B) for an abuse of discretion. Bilal v. Driver, 251 F.3d

1346, 1349 (11th Cir. 2001). “Discretion means the district court has a range of

choice, and that its decision will not be disturbed as long as it stays within that range

and is not influenced by any mistake of law.” Zocaras v. Castro, 465 F.3d 479, 483

(11th Cir. 2006) (internal quotations omitted). We review de novo “the denial of

leave to amend by reason of futility because futility is a legal conclusion that the

amended complaint would necessarily fail.” L.S. ex rel. Hernandez v. Peterson, 982

F.3d 1323, 1328 (11th Cir. 2020).

                                    DISCUSSION

      Anderson raises two arguments on appeal. First, he argues that the district

court abused its discretion in dismissing his complaint under section 1915(e).


                                           3
            USCA11 Case: 20-13810       Date Filed: 07/12/2021    Page: 4 of 6



Second, he argues that the district court erred in denying him leave to amend. We

disagree.

      When a plaintiff moves for leave to proceed without paying a filing fee, the

district court must “screen” his complaint. 28 U.S.C. § 1915(e). Section 1915(e)

requires that the district court dismiss the complaint at any time if it is: (i) frivolous

or malicious; (ii) fails to state a claim on which relief may be granted; or (iii) seeks

monetary relief against a defendant who has immunity. Id. § 1915(e)(2)(B).

      A complaint is frivolous for section 1915(e) purposes if it is without arguable

merit either in law or fact. See Bilal, 251 F.3d at 1349. Claims are frivolous, the

Supreme Court has explained, if they are “fantastic or delusional scenarios, claims

with which federal district judges are all too familiar.” Neitzke v. Williams, 490

U.S. 319, 328 (1989).

      The district court did not abuse its discretion by dismissing Anderson’s

complaint as frivolous. A “successful section 1983 action requires a showing that

the conduct complained of . . . was committed by a person acting under color of state

law[.]” Harvey v. Harvey, 949 F.2d 1127, 1130 (11th Cir. 1992). None of the three

defendants—Mariah Carey’s manager, her accountant, and her (unnamed)

attorney—are state actors.

      Title VII prohibits discriminating, in the employment context, against “any

individual . . . because of such individual’s race, color, religion, sex, or national


                                            4
          USCA11 Case: 20-13810      Date Filed: 07/12/2021   Page: 5 of 6



origin.” 42 U.S.C. § 2000e-2. Anderson alleged that he was employed “as a

paralegal and private investigator” by “his spouse” and worked without commission

at various points between 2007 and 2019. He doesn’t allege that he was employed

by the named defendants. Nor did Anderson allege that he was a member of a

protected class or that he was discriminated against because of his membership in a

protected class. Without these allegations, the district court did not abuse its

discretion in finding that Anderson’s complaint was frivolous.

      Anderson also argues that the district court erred by not giving him leave to

amend to allege a claim under 42 U.S.C. section 1985(3) or 18 U.S.C. section 241.

Although a plaintiff usually should be given leave to amend his complaint, a court

need not do so if the amendment would be futile. Cockrell v. Sparks, 510 F.3d 1307,

1310 (11th Cir. 2007).

      Here, amendment would be futile.        Anderson’s 99-page complaint and

sprawling 286-page Appendix—including an affidavit from a private investigator in

New York attesting that Anderson has previously been charged with stalking and

that his threats should be taken seriously, a New York Family Court judgment

finding that Anderson isn’t married to Mariah Carey, and a doctor’s note from

Anderson’s visit to a dentist—show that neither section 1985(3) (conspiracy to

interfere with civil rights) or 18 U.S.C. section 241 (conspiracy against rights)

applies to Anderson’s allegations. Section 241 is a criminal statute and doesn’t


                                         5
          USCA11 Case: 20-13810       Date Filed: 07/12/2021    Page: 6 of 6



provide a civil cause of action. See Hanna v. Home Ins. Co., 281 F.2d 298, 303 (5th

Cir. 1960) (“The sections of Title 18 may be disregarded in this suit. They are

criminal in nature and provide no civil remedies.”). And section 1985(3) requires a

conspiracy to violate civil rights because of “some racial, or perhaps otherwise class-

based, invidiously discriminatory animus[.]” Lucero v. Operation Rescue, 954 F.2d

624, 627 (11th Cir. 1992). Anderson hasn’t alleged, either here or in the district

court, whether he belongs to a protected class or how the defendants discriminated

against him because of his membership in it.

      AFFIRMED.




                                          6